ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

EXCEPTIONS PRELIMINAIRES

ARRET DU 27 FEVRIER 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA y. UNITED STATES
OF AMERICA)

PRELIMINARY OBJECTIONS

JUDGMENT OF 27 FEBRUARY 1998
Mode officiel de citation:

Questions d’interprétation et d’application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Etas-Unis d’ Amérique), exceptions préliminaires, arrêt, C.LJ.
Recueil 1998, p. 115

Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Preliminary Objections, Judgment, I. C.J.
Reports 1998, p. 115

 

N° de vente:
ISSN 0074-4441 Sales number 69 9

ISBN 92-1-070762-1

 

 

 
115

INTERNATIONAL COURT OF JUSTICE

YEAR 1998 1998
: 27 February
General List
27 February 1998 "No. 89

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

PRELIMINARY OBJECTIONS

Objection to jurisdiction — Montreal Convention of 23 September 1971 —
Treaty in force between the Parties — Article 14, paragraph 1, of the Conven-
tion. .
Grounds for lack of jurisdiction invoked in the provisional measures phase —
Arguments repeated in passing in the present phase of the proceedings — Nego-
tiations —Request for arbitration — Six-month period before the Court can be
seised. |

Contention that no legal dispute exists concerning the interpretation and
application of the Montreal Convention — Dispute of a general nature as to the
legal régime applicable to the destruction of the Pan Am aircraft over Lockerbie
— Specific disputes concerning the interpretation and application of Article 7 of
the Convention, read in conjunction with Articles 1, 5, 6 and 8, and the inter-
pretation and application of Article 11 of the Convention.

Contention that it is not for the Court to decide on the lawfulness of actions
instituted by the Respondent to secure the surrender of the two alleged offenders
— Jurisdiction of the Court to decide on the lawfulness of those actions in so far
as they would be at variance with the provisions of the Montreal Convention.

Security Council resolutions 748 (1992) and 883 (1993) — Adoption after

4
1971 MONTREAL CONVENTION (JUDGMENT) 116

filing of the Application — Jurisdiction to be determined at the date of filing of
the Application.

Objection to admissibility — Contention that the dispute between the Parties
is governed by Security Council resolutions 748 (1992) and 883 (1993) and not
the Montreal Convention — Admissibility to be determined at the date of filing
of the Application — Adoption of the resolutions after the filing of the Applica-
tion.

Objection that there is no ground for proceeding to judgment on the merits —
Contention that the Applicant’s claims have become moot because Security
Council resolutions 748 (1992) and 883 (1993) have rendered them without
object — Article 79, paragraph 1, of the Rules of Court — “Preliminary”
Objection — Formal conditions for presentation — Article 79, paragraph 7, of
the Rules of Court — 1972 Revision — Objection which is “not exclusively”
preliminary containing “both preliminary aspects and other aspects relating to
the merits” — Rights on the merits constituting the very subject-matter of a
decision on the objection.

Request submitted in the alternative that the Court should “resolve the case in
substance now” — By raising preliminary objections, the Respondent has made
a procedural choice the effect of which, according to the express terms of
Article 79, paragraph 3, is to suspend the proceedings on the merits.

Fixing of time-limits for the further proceedings.

JUDGMENT

Present: Vice-President WEERAMANTRY, Acting President; President SCHWEBEL;
Judges Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KoroMA, VERESHCHETIN, PARRA-ARANGUREN,
Kooumans, REZEK; Judge ad hoc E_-Kosueri; Registrar VALENCIA-
OSPINA.

In the case concerning questions of interpretation and application of the
1971 Montreal Convention arising from the aerial incident at Lockerbie,

between

the Great Socialist People’s Libyan Arab Jamahiriya,
represented by
H.E. Mr. Hamed Ahmed Elhouderi, Ambassador, Secretary of the People’s
Office of the Great Socialist People’s Libyan Arab Jamahiriya to the
Netherlands,
as Agent;
Mr. Mohamed A. Aljady,
Mr. Abdulhamid Raeid,
as Counsel;

Mr. Abdelrazeg El-Murtadi Suleiman, Professor of Public International
Law, Faculty of Law, University of Benghazi,

Mr. lan Brownlie, C.B.E., Q.C., F.B.A., Chichele Professor of Public Inter-
national Law, University of Oxford,
1971 MONTREAL CONVENTION (JUDGMENT) 117

Mr. Jean Salmon, Professor of Law emeritus, Université libre de Bruxelles,

Mr. Eric Suy, Professor of International Law, Catholic University of Lou-
vain (K.U. Leuven),

Mr. Eric David, Professor of Law, Université libre de Bruxelles,

as Counsel and Advocates;

Mr. Nicolas Angelet, Principal Assistant, Faculty of Law, Catholic Univer-
sity of Louvain (K.U. Leuven),

Mrs. Barbara Delcourt, Assistant, Faculty of Social, Political and Economic
Sciences, Université libre de Bruxelles; Research Fellow, Centre of
International Law and Institute of European Studies, Université libre de
Bruxelles,

Mr. Mohamed Awad,

as Advisers.
and

the United States of America,
represented by
Mr. David R. Andrews, Legal Adviser, United States Department of State,

as Agent;

Mr. Michael J. Matheson, Principal Deputy Legal Adviser, United States
Department of State,

as Co-Agent;

Mr. John R. Crook, Assistant Legal Adviser, United States Department of
State,

Mr. Sean D. Murphy, Counsellor for Legal Affairs, United States Embassy,
The Hague,

Mr. Oscar Schachter, Professor at the Columbia University School of Law,

Ms Elisabeth Zoller, Professor at the University of Paris H,
as Counsel and Advocates;

Mr. John J. Kim, Office of the Legal Adviser, United States Department of
State,
Mr. Brian Murtagh, United States Department of Justice,

as Counsel.

THE Court,

composed as above,
after deliberation,

delivers the following Judgment:

1. On 3 March 1992, the Government of the Great Socialist People’s Libyan
Arab Jamahiriya (hereinafter called “Libya”) filed in the Registry of the Court
an Application instituting proceedings against the Government of the United
States of America (hereinafter called “the United States”) in respect of a “dis-
pute... between Libya and the United States over the interpretation or
application of the Montreal Convention” of 23 September 1971 for the Sup-

6
1971 MONTREAL CONVENTION (JUDGMENT) 118

pression of Unlawful Acts against the Safety of Civil Aviation (hereinafter
called “the Montreal Convention”). The Application referred to the destruc-
tion, on 21 December 1988, over Lockerbie (Scotland), of the aircraft on Pan
Am flight 103, and to charges brought by a Grand Jury of the United States
in November 1991 against two Libyan nationals suspected of having caused a
bomb to be placed aboard the aircraft, which bomb had exploded causing the
aeroplane to crash. The Application invoked as the basis for jurisdiction
Article 14, paragraph 1, of the Montreal Convention.

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was
immediately communicated to the Government of the United States by the
Registrar; pursuant to paragraph 3 of that Article, all States entitled to appear
before the Court were notified of the Application.

3. Pursuant to Article 69, paragraph 3, of the Rules of Court, the Registrar
addressed to the Secretary General of the International Civil Aviation Organi-
zation the notification provided for in Article 34, paragraph 3, of the Statute.

Pursuant to Article 43 of the Rules of Court, the Registrar also addressed the
notification provided for in Article 63, paragraph 1, of the Statute to all those
States which, on the basis of information obtained from the depositary Gov-
ernments, appeared to be parties to the Montreal Convention.

4. Since the Court included upon the Bench no judge of Libyan nationality,
Libya exercised its right under Article 31, paragraph 2, of the Statute to choose
a judge ad hoc to sit in the case: it chose Mr. Ahmed Sadek El-Kosheri to do
so.
5. On 3 March 1992, immediately after the filing of its Application, Libya

submitted a request for the indication of provisional measures under Article 41
of the Statute. ‘

By an Order dated 14 April 1992, the Court, after hearing the Parties, found
that the circumstances of the case were not such as to require the exercise of its
power to indicate provisional measures.

6. By an order of 19 June 1992, the Court, having regard to the requests of
the Parties, fixed 20 December 1993 as the time-limit for the filing by Libya of
a Memorial and 20 June 1995 as the time-limit for the filing by the United
States of a Counter-Memorial.

Libya duly filed its Memorial within the prescribed time-limit.

7. Within the time-limit fixed for the filing of its Counter-Memorial, the
United States filed Preliminary Objections to the jurisdiction of the Court and
the admissibility of the Application.

Accordingly, by an Order of 22 September 1995, the Court, noting that by
virtue of Article 79, paragraph 3, of the Rules of Court the proceedings on the
merits were suspended, fixed 22 December 1995 as the time-limit within which
Libya might present a written statement of its observations and submissions on
the preliminary objections.

_ Libya filed such a statement within the time-limit so fixed, and the case
became ready for hearing in respect of the preliminary objections.

8. By a letter dated 19 February 1996, the Registrar, pursuant to Article 34,
paragraph 3, of the Statute, communicated copies of the written pleadings to
the Secretary General of the International Civil Aviation Organization and,
referring to Article 69, paragraph 2, of the Rules of Court, specified that, if the

‘ Organization wished to present written observations to the Court they should
be limited, at that stage, to questions of jurisdiction and admissibility.

By a letter of 26 June 1996, the Secretary General of the International Civil

7
1971 MONTREAL CONVENTION (JUDGMENT) 119

Aviation Organization informed the Court that the Organization “ha[d] no
observations to make for the moment” but wished to remain informed about
the progress of the case, in order to be able to determine whether it would be
appropriate to submit observations later.

9, The President of the Court, being a national of one of the Parties to the
case, was unable, by virtue of Article 32, paragraph 1, of the Rules of Court, to
exercise the functions of the presidency in respect of the present case. It there-
fore fell to the Vice-President, in accordance with Article 13, paragraph 1, of
the Rules of Court, to exercise the functions of the presidency in the case.

10. In accordance with Article 53, paragraph 2, of its Rules, the Court
decided to make accessible to the public, on the opening of the oral proceed-
ings, the Preliminary Objections of the United States and the written statement
containing the observations and submissions of Libya on the objections, as well
as the documents annexed to those pleadings.

11. Public sittings were held between 13 and 22 October 1997, at which the
Court heard the oral arguments and replies of:

For the United States: Mr. David Andrews,
Mr. Sean D. Murphy,
Mr. John R. Crook,
Mr. Oscar Schachter,
Ms Elisabeth Zoller,
Mr. Michael J. Matheson.

For Libya: H.E. Mr. Hamed Ahmed Elhouderi,
Mr. Abdelrazeg El-Murtadi Suleiman,
Mr. Jean Salmon,
Mr. Eric David,
Mr. Eric Suy,
Mr. Ian Brownlie.

At the hearings, Members of the Court put questions to the Parties, who
answered in writing after the close of the oral proceedings.

*

12. In the Application, the following requests were made by Libya:

“Accordingly, while reserving the right to supplement and amend this
submission as appropriate in the course of further proceedings, Libya
requests the Court to adjudge and declare as follows:

(a) that Libya has fully complied with all of its obligations under the
Montreal Convention;

(b) that the United States has breached, and is continuing to breach, its
legal obligations to Libya under Articles 5 (2), 5 (3), 7, 8 (2) and 11 of
the Montreal Convention; and

(c) that the United States is under a legal obligation immediately to cease
and desist from such breaches and from the use of any and all force
or threats against Libya, including the threat of force against Libya,
and from all violations of the sovereignty, territorial integrity, and the
political independence of Libya.”

13. In the written proceedings, the following submissions were presented by
the Parties:
1971 MONTREAL CONVENTION (JUDGMENT) 120

On behalf of the Government of Libya,
‘im the Memorial:

“For these reasons, while reserving the right to supplement and amend
these submissions as appropriate in the course of further proceedings,
Libya requests the Court to adjudge and declare as follows:

(a)
(b)

(ce)

(à)

that the Montreal Convention is applicable to this dispute;

that Libya has fully complied with all of its obligations under the
Montreal Convention and is justified in exercising the criminal juris-
diction provided for by that Convention;

that the United States has breached, and is continuing to breach,
its legal obligations to Libya under Article 5, paragraphs 2 and 3,
Article 7, Article 8, paragraph 3, and Article 11 of the Montreal
Convention ; -

that the United States is under a legal obligation to respect Libya’s
right not to have the Convention set aside by means which would in
any case be at variance with the principles of the United Nations
Charter and with the mandatory rules of general international law
prohibiting the use of force and the violation of the sovereignty, ter-
ritorial integrity, sovereign equality and political independence of
States.”

On behalf of the Government of the United States,
in the Preliminary Objections:

“The United States of America requests that the Court uphold the
objections of the United States to the jurisdiction of the Court and decline
to entertain the case.”

On behalf of the Government of Libya,

in the written statement of its observations and submissions on the preliminary
objections:

“For these reasons, and reserving the right to complement or modify the
present submissions in the course of the proceedings if necessary, Libya
requests the Court to adjudge and declare:

that the preliminary objections raised by the United States must be
rejected and that, as a consequence:

(a) the Court has jurisdiction to entertain the Application of Libya,
(b) that the Application is admissible;

that the Court should proceed to the merits.”

14. In the oral proceedings, the following submissions were presented by the

Parties:

On behalf of the Government of the United States,
at the hearing on 20 October 1997:

“The United States of America requests that the Court uphold the
objections of the United States to the jurisdiction of the Court and decline
to entertain the case concerning Questions of Interpretation and Applica-
tion of the 1971 Montreal Convention arising from the Aerial Incident at
Lockerbie (Libyan Arab Jamahiriya v. United States of America).”
1971 MONTREAL CONVENTION (JUDGMENT) 121

On behalf of the Government of Libya:
at the hearing on 22 October 1997:

“The Libyan Arab Jamahiriya requests the Court to adjudge and declare:

— that the preliminary objections raised by . . . the United States must be
rejected and that, as a consequence:
(a) the Court has jurisdiction to entertain the Application of Libya,
(b) that the Application is admissible;

— that the Court should proceed to the merits.”

* * *

15. In its most recent arguments in the present case, the United States
raised three objections: the first to the Court’s jurisdiction, the second to
the admissibility of the Application and the third alleging that the Libyan
claims had become moot as having been rendered without object. For the
United States, each of these objections is “genuinely preliminary in char-
acter”. The United States contended moreover, in the alternative, that,
should the Court nonetheless hold that it had jurisdiction and decide to
exercise that jurisdiction, it could and should “resolve the case in sub-
stance now” by deciding, as a preliminary matter, that the relief sought
by Libya is precluded.

a +
16. The Court will first consider the objection raised by the United
States to its jurisdiction.
17. Libya submits that the Court has jurisdiction on the basis of
Article 14, paragraph 1, of the Montreal Convention, which provides that:

“Any dispute between two or more Contracting States concerning
the interpretation or application of this Convention which cannot be
settled through negotiation, shall, at the request of one of them, be
submitted to arbitration. If within six months of the date of the
request for arbitration the Parties are unable to agree on the organi-
zation of the arbitration, any one of those Parties may refer the dis-
pute to the International Court of Justice by request in conformity
with the Statute of the Court.”

18. The Parties agree that the Montreal Convention is in force between
them and that it was already in force both at the time of the destruction
of the Pan Am aircraft over Lockerbie, on 21 December 1988, and at the
time of filing of the Application, on 3 March 1992. However, the Respon-
dent contests the jurisdiction of the Court because, in its submission, all
the requisites laid down in Article 14, paragraph 1, of the Montreal Con-
vention have not been complied with in the present case.

* Ok

10
1971 MONTREAL CONVENTION (JUDGMENT) 122

19. The United States contests the jurisdiction of the Court mainly on
the basis of Libya’s failure to show, firstly, that there exists a legal dis-
pute between the Parties, and, secondly, that such dispute, if any, con-
cerns the interpretation or application of the Montreal Convention and
falls as a result within the terms of Article 14, paragraph 1, of that Con-
vention.

However, at the hearings, the United States also made reference, in
passing, to the arguments it had advanced, in the provisional measures
phase of the proceedings, as to whether the dispute that, in the opinion of
Libya, exists between the Parties could be settled by negotiation, whether
Libya had made a proper request for. arbitration and whether it had
respected the six-month period required by Article 14, paragraph 1, of.
the Convention.

20. The Court observes that in the present case, the Respondent has
always maintained that the destruction of the Pan Am aircraft over
Lockerbie did not give rise to any dispute between the Parties regarding
the interpretation or application of the Montreal Convention and that,
for that reason, in the Respondent’s view, there was nothing to be settled
by negotiation under the Convention; the Court notes that the arbitra-
tion proposal contained in the letter sent on 18 January 1992 by the
Libyan Secretary of the People’s Committee for Foreign Liaison and
International Co-operation to the Secretary of State of the United States
met with no answer; and it notes, in particular, that the Respondent
clearly expressed its intention not to accept arbitration — in whatever
form — when presenting and strongly supporting resolution 731 (1992)
adopted by the Security Council three days later, on 21 January 1992.

Consequently, in the opinion of the Court the alleged dispute between
the Parties could not be settled by negotiation or submitted to arbitration
under the Montreal Convention, and the refusal of the Respondent to
enter into arbitration to resolve that dispute absolved Libya from any
obligation under Article 14, paragraph 1, of the Convention to observe a
six-month period starting from the request for arbitration, before seising
the Court.

* x

21. As recalled by the Parties, the Permanent Court of International
Justice stated in 1924 that “A dispute is a disagreement on a point of law
or fact, a conflict of legal views or of interests between two persons”
(Mavrommatis Palestine Concessions, 1924, P.C.LJ., Series A, No. 2,
p. 11). The present Court for its part, in its Judgment of 30 June 1995 in
the case concerning East Timor (Portugal v. Australia) emphasized the
following:

“In order to establish the existence of a dispute, ‘It must be shown
that the claim of one party is positively opposed by the other’ (South
West Africa, Preliminary Objections, Judgment, I C.J. Reports 1962,

11
1971 MONTREAL CONVENTION (JUDGMENT) 123

p. 328); and further, “Whether there exists an international dispute is
a matter for objective determination’ (Interpretation of Peace Trea-
ties with Bulgaria, Hungary and Romania, First Phase, Advisory
Opinion, .C.J. Reports 1950, p. 74).” U.C.J. Reports 1995, p. 100.)

*

22. In its Application and Memorial, Libya maintained that the
Montreal Convention was the only instrument applicable to the destruction
of the Pan Am aircraft over Lockerbie, for the following reasons:

(a) the Respondent and Libya are bound by the Montreal Convention
which is in force between the Parties;

(b) the Montreal Convention is specifically aimed at preventing that
type of action (third paragraph of the Preamble);

(c} the actions ascribed to the Libyan nationals are covered by Article 1
of the Montreal Convention;

(d) “the system of the Montreal Convention, as compared to the system
of the Charter, is both a lex posterior and a lex specialis; conse-
quently, for matters covered by that Convention, it must a priori
take precedence over the systems for which the Charter provides” ;
and

fe) there is no other convention concerning international criminal law
in force which is applicable to these issues in the relations between
Libya and the United States.

23. The United States does not deny that, as such, the facts of the case
could fall within the terms of the Montreal Convention. However, it
emphasizes that, in the present case, from the time Libya invoked the
Montreal Convention, the United States has claimed that it was not rele-
vant because it was not a question of “bilateral differences” but one of “a
threat to international peace and security resulting from State-sponsored
terrorism”.

24. Consequently, the Parties differ on the question whether the
destruction of the Pan Am aircraft over Lockerbie is governed by the
Montreal Convention. A dispute thus exists between the Parties as to the
legal régime applicable to this event. Such a dispute, in the view of the
Court, concerns the interpretation and application of the Montreal Con-
vention, and, in accordance with Article 14, paragraph 1, of the Conven-
tion, falls to be decided by the Court.

*

25. Furthermore, in its Application and Memorial, Libya stressed the
following six points, in particular in support of the submissions set forth,
respectively, in paragraph 12 (subparagraphs (a) and (b)) and para-
graph 13 (subparagraphs (b) and (c)), above:

12
1971 MONTREAL CONVENTION (JUDGMENT) 124

(a) the actions which brought about the destruction of the Pan Am
aircraft over Lockerbie constitute one of the offences covered by
Article 1 of the Montreal Convention and therefore the Montreal
Convention must be applied to those facts;

(b) Libya has complied with the obligation imposed by Article 5, para-
graph 2, of the Montreal Convention of establishing its jurisdiction
over the alleged offenders in the destruction of the aircraft, and it
has the right to exercise the jurisdiction so established;

(c) Libya has exercised its jurisdiction over the two alleged offenders on
the basis of its Penal Code, and the Respondent should not interfere
with the exercise of that jurisdiction;

(d) Libya has exercised the rights conferred by Article 6 of the Montreal
Convention by taking all necessary measures to ensure the presence
of the two alleged offenders, making preliminary enquiries, notify-
ing the States concerned and indicating that it intended to exercise
jurisdiction, but according to Libya the Respondent, by its actions
and threats, is attempting, according to Libya, to prevent the appli-
cation of the Convention;

(e) Libya having decided not to extradite the two alleged offenders,
Article 7 of the Montreal Convention gives it the right to submit
them to its competent authorities for the purpose of prosecution in
accordance with Libyan law; and

(f) on the basis of Article 8, paragraph 3, of the Montreal Convention,
it has the right not to extradite the two alleged offenders because
they are Libyan nationals and the Libyan Constitution does not per-
mit their extradition.

26. The Respondent disputes that the Montreal Convention confers
on Libya the rights it claims to enjoy. It contends, moreover, that none of
the provisions referred to by Libya imposes obligations on the United
States. Finally, it recalls that it never itself invoked the Montreal Conven-
tion, and observes that nothing in that Convention prevented it from
requesting the surrender of the two alleged offenders outside the frame-

work of the Convention.

27. Article 1 of the Montreal Convention provides as follows:

“1. Any person commits an offence if he unlawfully and intention-
ally:

(a) performs an act of violence against a person on board an air-
craft in flight if that act is likely to endanger the safety of that
aircraft; or

(b) destroys an aircraft in service or causes damage to such an air-
craft which renders it incapable of flight or which is likely to
endanger its safety in flight; or

(c) places or causes to be placed on an aircraft in service, by any
means whatsoever, a device or substance which is likely to
destroy that aircraft, or to cause damage to it which renders it

13
1971 MONTREAL CONVENTION (JUDGMENT) 125

incapable of flight, or to cause damage to it which is likely to
endanger its safety in flight; or

(d) destroys or damages air navigation facilities or interferes with
their operation, if any such act is likely to endanger the safety
of aircraft in flight; or

(e) communicates information which he knows to be false, thereby
endangering the safety of an aircraft in flight.

2. Any person also commits an offence if he:

(a) attempts to commit any of the offences mentioned in para-
graph 1 of this Article; or

(b) is an accomplice of a person who commits or attempts to com-
mit any such offence.”

Article 5 provides:

“1. Each Contracting State shall take such measures as may be
necessary to establish its jurisdiction over the offences in the follow-
ing cases:

(a) when the offence is committed in the territory of that State;

(b) when the offence is committed against or on board an aircraft
registered in that State;

(c) when the aircraft on board which the offence is committed
lands in its territory with the alleged offender still on board;

(d) when the offence is committed against or on board an aircraft
leased without crew to a lessee who has his principal place of
business or, if the lessee has no such place of business, his per-
manent residence, in that State.

2. Each Contracting State shall likewise take such measures as
may be necessary to establish its jurisdiction over the offences men-
tioned in Article 1, paragraph 1 (a), {b) and (c), and in Article 1,
paragraph 2, in so far as that paragraph relates to those offences, in
the case where the alleged offender is present in its territory and it
does not extradite him pursuant to Article 8 to any of the States
mentioned in paragraph 1 of this Article.

3. This Convention does not exclude any criminal jurisdiction
exercised in accordance with national law.”

Article 6, for its part, states:

“1. Upon being satisfied that the circumstances so warrant, any
Contracting State in the territory of which the offender or the
alleged offender is present, shall take him into custody or take other
measures to ensure his presence. The custody and other measures
shall be as provided in the law of that State but may only be con-
tinued for such time as is necessary to enable any criminal or extra-
dition proceedings to be instituted.

14
1971 MONTREAL CONVENTION (JUDGMENT) 126

2. Such State shall immediately make a preliminary enquiry into
the facts.

3. Any person in custody pursuant to paragraph 1 of this Ar-
ticle shall be assisted in communicating immediately with the nearest
appropriate representative of the State of which he is a national.

4. When a State, pursuant to this Article, has taken a person into
custody, it shall immediately notify the States mentioned in Ar-
ticle 5, paragraph 1, the State of nationality of the detained person
and, if it considers it advisable, any other interested State of the fact
that such person is in custody and of the circumstances which war-
rant his detention. The State which makes the preliminary enquiry
contemplated in paragraph 2 of this Article shall promptly report its
findings to the said States and shall indicate whether it intends to
exercise jurisdiction.”

Article 7 is worded in the following ternis:

“The Contracting State in the territory of which the alleged
offender is found shall, if it does not extradite him, be obliged, with-
out exception whatsoever and whether or not the offence was com-
mitted in its territory, to submit the case to its competent authorities
for the purpose of prosecution. Those authorities shall take their
decision in the same manner as in the case of any ordinary offence of
a serious nature under the law of that State.”

Finally, in the words of Article 8:

“1. The offences shall be deemed to be included as extraditable
offences in any extradition treaty existing between Contracting
States. Contracting States undertake to include the offences as extra-
ditable offences in every extradition treaty to be concluded between
them.

2. If a Contracting State which makes extradition conditional on
the existence of a treaty receives a request for extradition from
another Contracting State with which it has no extradition treaty, it
may at its option consider this Convention as the legal basis for
extradition in respect of the offences. Extradition shall be subject to
the other conditions provided by the law of the requested State.

3. Contracting States which do not make extradition conditional
on the existence of a treaty shall recognize the offences as extra-
ditable offences between themselves subject to the conditions pro-
vided by the law of the requested State.

4. Each of the offences shall be treated, for the purpose of extra-
dition between Contracting States, as if it had been committed not
only in the place in which it occurred but also in the territories of
the States required to establish their jurisdiction in accordance with
Article 5, paragraph 1 (b), (c) and (d).”

15
1971 MONTREAL CONVENTION (JUDGMENT) 127

28. In view of the positions put forward by the Parties, the Court finds
that there exists between them not only a dispute of a general! nature, as
defined in paragraph 24 above, but also a specific dispute which concerns
the interpretation and application of Article 7 — read in conjunction
with Article 1, Article 5, Article 6 and Article 8 — of the Montreal Con-
vention, and which, in accordance with Article 14, paragraph 1, of the
Convention, falls to be decided by the Court.

Ed

29. Moreover, Libya maintained in its Application and Memorial
that, once it had commenced its judicial investigation of the two alleged
offenders, the Respondent was, according to Article 11, paragraph 1, of
the Montreal Convention, under an obligation to hand over to the
Libyan authorities all the evidence in its possession regarding the offence.
In Libya’s opinion, this obligation was not duly complied with, because
the United States “has supplied no information”.

30. In this regard, the United States acknowledges that “Article 11 is
the only provision, among those listed in Libya’s complaint, that argu-
ably addresses any obligation of any State other than Libya”. However,
it claims that “the obligation expressed in Article 11 is very general in
nature” and that it had “satisfied [this] general obligation”. It states in
this connection that “on 21 November 1991, the United States trans-
mitted to Libya through the authorities of the Government of Belgium
copies of the grand jury indictment of the two Libyans”. It also maintains
that “Article 11 preserves the right of the United States, under United
States law, to refuse to disclose additional details regarding the investiga-
tion, such as evidence derived from confidential sources”. The United
States, in addition, makes the following observation:

“As a practical matter, it is difficult to see how the Court can
define specific forms of additional assistance that must be provided
under Article 11. For the Court to try to inject into Article 11 spe-
cificity as to the level of assistance that is required — such as the
provision of witness statements or other information — would
simply be unworkable and could inhibit co-operation in an area that
the drafters of the Montreal Convention deliberately did not seek
to regulate.”

31. Article 11 of the Montreal Convention is worded as follows:

“1. Contracting States shall afford one another the greatest meas-
ure of assistance in connection with criminal proceedings brought in
respect of the offences. The law of the State requested shall apply in
all cases.

2. The provisions of paragraph 1 of this Article shall not affect

16
1971 MONTREAL CONVENTION (JUDGMENT) 128

obligations under any other treaty, bilateral or multilateral, which
governs or will govern, in whole or in part, mutual assistance in
criminal matters.”

32. Having taken account of the positions of the Parties as to the
duties imposed by Article 11 of the Montreal Convention, the Court con-
cludes that there equally exists between them a dispute which concerns
the interpretation and application of that provision, and which, in accord-
ance with Article 14, paragraph 1, of the Convention, falls to be decided
by the Court.

*

33. Libya, in the latest version of its submissions, finally asks the
Court to find that

“the United States is under a legal obligation to respect Libya’s right
not to have the [Montreal] Convention set aside by means which
would in any case be at variance with the principles of the United
Nations Charter and with the mandatory rules of general interna-
tional law prohibiting the use of force and the violation of the sov-
ereignty, territorial integrity, sovereign equality and political inde-
pendence of States”.

34. The United States maintains that it is not for the Court, on the
basis of Article 14, paragraph 1, of the Montreal Convention, to decide
on the lawfulness of actions which are in any event in conformity with
international law, and which were instituted by the Respondent to secure
the surrender of the two alleged offenders. It concludes from this that the
Court lacks jurisdiction to hear the submissions presented on this point
by Libya.

35. The Court cannot uphold the line of argument thus formulated.
Indeed, it is for the Court to decide, on the basis of Article 14, para-
graph 1, of the Montreal Convention, on the lawfulness of the actions
criticized by Libya, in so far as those actions would be contrary to the
provisions of the Montreal Convention.

*

36. In the present case, the United States has contended, however, that
even if the Montreal Convention did confer on Libya the rights it claims,
those rights could not be exercised in this case because they were super-
seded by Security Council resolutions 748 (1992) and 883 (1993) which,
by virtue of Articles 25 and 103 of the United Nations Charter, have pri-
ority over all rights and obligations arising out of the Montreal Conven-
tion. The Respondent has also argued that, because of the adoption of
those resolutions, the only dispute which existed from that point on was
between Libya and the Security Council; this, clearly, would not be a dis-

17
1971 MONTREAL CONVENTION (JUDGMENT) 129

pute falling within the terms of Article 14, paragraph 1, of the Montreal
Convention and thus not one which the Court could entertain.

37. The Court cannot uphold this line of argument. Security Council
resolutions 748 (1992) and 883 (1993) were in fact adopted after the filing
of the Application on 3 March 1992. In accordance with its established
jurisprudence, if the Court had jurisdiction on that date, it continues to
do so; the subsequent coming into existence of the above-mentioned
resolutions cannot affect its jurisdiction once established (cf. Nottebohm,
Preliminary Objection, Judgment, C.J. Reports 1953, p. 122; Right of
Passage over Indian Territory, Preliminary Objections, Judgment, [. CJ.
Reports 1957, p. 142).

* *

38. In the light of the foregoing, the Court concludes that the objec-
tion to jurisdiction raised by the United States on the basis of the alleged
absence of a dispute between the Parties concerning the interpretation or
application of the Montreal Convention must be rejected, and that the
Court has jurisdiction to hear the disputes between Libya and the United
States as to the interpretation or application of the provisions of that
Convention.

*
* *

39. The Court will now turn to consider the objection of the United
States according to which the Libyan Application is not admissible.

40. The United States emphasizes that the measures which Libya
opposes are those taken by the Security Council under resolutions 731
(1992), 748 (1992) and 883 (1993):

(a) determining that Libya’s failure to respond fully and effectively to
the requests that Libya surrender the two accused for trial in the
United States or the United Kingdom constitutes a threat to inter-
national peace and security;

(6) deciding that the Government of Libya must comply with those
requests; and

(c) imposing economic sanctions and other measures to compel Libya
to comply with those requests.

According to the United States, by seising the Court, Libya was
endeavouring to “undo the Council’s actions”. The United States argues
that, even if Libya could make valid claims under the Montreal Conven-
tion, these are “superseded” by the relevant decisions of the Security
Council under Chapter VII of the Charter, which impose different obli-
- gations. The said decisions thus establish the rules governing the dispute
between Libya and the United States. Those rules — and not the
Montreal Convention — define the obligations of the Parties; and the

18
1971 MONTREAL CONVENTION (JUDGMENT) 130

claims of Libya based on the Convention are therefore inadmissible. The
United States further contends that if the Court should see fit to

“assert [its] jurisdiction to examine on the merits, by way of objec-
tion, the validity of Security Council resolutions 731 (1992), 748
(1992) and 883 (1993), the Libyan Application should nonetheless be
dismissed at the preliminary objections stage because it is not admis-
sible”.

41. For its part, Libya argues that it is clear from the actual terms of
resolutions 731 (1992), 748 (1992) and 883 (1993) that the Security Coun-
cil has never required it to surrender its nationals to the United States or
the United Kingdom; it stated at the hearing that this remained “Libya’s
principal argument”. It added that the Court must interpret those reso-
lutions “in accordance with the Charter, which determined their valid-
ity”, and that the Charter prohibited the Council from requiring Libya to
hand over its nationals to the United States or the United Kingdom.
Libya concludes that its Application is admissible “as the Court can use-
fully rule on the interpretation and application of the Montreal Conven-
tion . . . independently of the legal effects of resolutions 748 (1992) and
883 (1993)”. LS .

Libya also observes that the arguments of the United States based on
the provisions of the Charter raise problems which do not possess an
exclusively preliminary character, but appertain to the merits of the dis-
pute. It argues, in particular, that the question of the effect of the Secu-
rity Council resolutions is not of an exclusively preliminary character,
inasmuch as the resolutions under consideration are relied upon by the
United States in order to overcome the application of the Montreal Con-
vention, and since Libya is justified in disputing that these resolutions are
opposable to it.

42. Libya furthermore draws the Court’s attention to the principle
that “[t]he critical date for determining the admissibility of an application
is the date on which it is filed” (Border and Transborder .Armed Actions
(Nicaragua v. Honduras), Jurisdiction and Admissibility, I C.J. Reports
1988, p. 95, para. 66). It points out in this connection that its Application
was filed on 3 March 1992; that Security Council resolutions 748 (1992)
and 883 (1993) were adopted on 31 March 1992 and 11 November 1993,
respectively; and that resolution 731 (1992) of 21 January 1992 was not
adopted under Chapter VII of the United Nations Charter and was only
a mere recommendation. Consequently, Libya argues, its Application is
admissible in any event.

43. In the view of the Court, this last submission of Libya must be
upheld. The date, 3 March 1992, on which Libya filed its Application, is
in fact the only relevant date for determining the admissibility of the
Application. Security Council resolutions 748 (1992) and 883 (1993) can-
not be taken into consideration in this regard, since they were adopted at

19
1971 MONTREAL CONVENTION (JUDGMENT) 131

a later date. As to Security Council resolution 731 (1992), adopted before
the filing of the Application, it could not form a legal impediment to the
admissibility of the latter because it was a mere recommendation without
binding effect, as was recognized moreover by the United States. Conse-
quently, Libya’s Application cannot be held inadmissible on these
grounds.

44, In the light of the foregoing, the Court concludes that the objec-
tion to admissibility derived by the United States from Security Council
resolutions 748 (1992) and 883 (1993) must be rejected, and that Libya’s
Application is admissible.

x * x

45. The Court will now consider the third objection raised by the
United States. According to that objection, Libya’s claims have become
moot because Security Council resolutions 748 (1992) and 883 (1993)
have rendered them without object; any judgment which the Court might
deliver on the said claims would thenceforth be devoid of practical pur-
pose.

The Court has already acknowledged, on several occasions in the past,
that events subsequent to the filing of an application may “render an
application without object” (Border and Transborder Armed Actions
(Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,
ILCJ. Reports 1988, p. 95, para. 66) and “therefore the Court is not
called upon to give a decision thereon” (Nuclear Tests (Australia
v. France), Judgment, I.C.J. Reports 1974, p. 272, para. 62) (cf. Northern
Cameroons, Judgment, I C.J. Reports 1963, p. 38).

Thus formulated, the Respondent’s objection is that there is no ground
for proceeding to judgment on the merits, which objection must be exam-
ined within the framework of this jurisprudence.

46. The Court must satisfy itself that such an objection does indeed
fall within the provisions of Article 79 of the Rules, relied upon by the
Respondent. In paragraph 1, this Article refers to “Any objection . . . to
the jurisdiction of the Court or to the admissibility of the application,
or other objection” (emphasis added); its field of application ratione
materiae is thus not limited solely to objections regarding jurisdiction and
admissibility. However, if it is to be covered by Article 79, an objection
must also possess a “preliminary” character. Paragraph 1 of Article 79 of
the Rules of Court characterizes as “preliminary” an objection “the deci-
sion upon which is requested before any further proceedings”. There can
be no doubt that the objection envisaged here formally meets this condi-
tion. The Court would also recall that, in this instance, the Respondent is
advancing the argument that the decisions of the Security Council could
not form the subject of any contentious proceedings before the Court,
since they allegedly determine the rights which the Applicant claims to
derive from a treaty text, or at least that they directly affect those rights;
and that the Respondent thus aims to preclude at the outset any consid-

20
1971 MONTREAL CONVENTION (JUDGMENT) 132

eration by the Court of the claims submitted by the Applicant and imme-
diately terminate the proceedings brought by it. In so far as the purpose
of the objection raised by the United States that there is no ground for
proceeding to judgment on the merits is, effectively, to prevent, in limine,
any consideration of the case on the merits, so that its “effect [would] be,
if the objection is upheld, to interrupt further proceedings in the case”,
and “it [would] therefore be appropriate for the Court to deal with [it]
before enquiring into the merits” (Panevezys-Saldutiskis Railway, Judg-
ment, 1939, P.C.I.T., Series AIB, No. 76, p. 16), this objection possesses
a preliminary character and does indeed fall within the provisions of
Article 79 of the Rules of Court.

Moreover it is incontrovertible that the objection concerned was sub-
mitted in writing within the time-limit fixed for the filing of the Counter-
Memorial, and was thus submitted in accordance with the formal condi-
tions laid down in Article 79.

47. Libya does not dispute any of these points. It does not contend
that the objection thus derived by the United States from Security Coun-
cil resolutions 748 (1992) and 883 (1993) is an objection on the merits,
which does not fall within the provisions of Article 79 of the Rules of
Court; nor does it claim that the objection was not properly submitted.
What Libya contends is that this objection — like the objection of inad-
missibility raised by the United States, and for the same reasons (see para-
graph 41 above) — falls within the category of those which Article 79,
paragraph 7, of the Rules of Court characterizes as objections “not pos-
sess[ing], in the circumstances of the case, an exclusively preliminary
character”.

On the contrary, the United States considers that the objection con-
cerned possesses an “exclusively preliminary character” within the mean-
ing of that provision. It contends, in particular, in support of this argu-
ment, that this objection does not require “the resolution of disputed
facts or the consideration of evidence”.

Thus it is solely on the question of the “exclusively” or “non-exclu-
sively” preliminary character of the objection under consideration that
the Parties are divided and on which the Court must now make a deter-
mination.

48. The present wording of Article 79, paragraph 7, of the Rules of
Court was adopted by the Court in 1972. The Court has had occasion to
examine its precise scope and significance in the Judgments it delivered in
the case concerning Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), on 26 November
1984 (Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,
pp. 425-426) and on 26 June 1986 (Merits, Judgment, I.C.J. Reports
1986, pp. 29-31), respectively. As the Court pointed out in the second of
those Judgments,

“Under the Rules of Court dating back to 1936 (which on this
_ point reflected still earlier practice), the Court had the power to join

21
1971 MONTREAL CONVENTION (JUDGMENT) 133

an objection to the merits ‘whenever the interests of the good admin-
istration of justice require it’ (Panevezys-Saldutiskis Railway,
P.CIJ., Series AlB, No. 75, p. 56), and in particular where the
Court, if it were to decide on the objection, ‘would run the risk of
adjudicating on questions which appertain to the merits of the case
or of prejudging their solution’ (ibid. ).” (I. C.J. Reports 1986, pp. 29-
30, para. 39.)

However, the exercise of that power carried a risk, .

“namely that the Court would ultimately decide the case on the
preliminary objection, after requiring the parties to fully plead the
merits — and this did in fact occur (Barcelona Traction, Light
and Power Company, Limited, Second Phase, I C.J. Reports 1970,
p. 3). The result was regarded in some quarters as an unnecessary pro-
longation of an expensive and time-consuming procedure.” (Ibid.,
p. 30, para. 39.)

The Court was then faced with the following choice:

“to revise the Rules so as to exclude . . . the possibility of joinder to
the merits, so that every objection would have to be resolved at the
preliminary stage, or to seek a solution which would be more flex-
ible” (ibid., p. 30, para. 40).

The solution adopted in 1972 was ultimately not to exclude the power to
examine a preliminary objection in the merits phase, but to limit the exer-
cise of that power, by laying down the conditions more strictly. The
Court concluded, in relation to the new provision thus adopted:

“It thus presents one clear advantage: that it qualifies certain
objections as preliminary, making it quite clear that when they are
exclusively of that character they will have to be decided upon
immediately, but if they are not, especially when the character of the
objections is not exclusively preliminary because they contain both
preliminary aspects and other aspects relating to the merits, they will
have to be dealt with at the stage of the merits. This approach also
tends to discourage the unnecessary prolongation of proceedings at
the jurisdictional stage.” (/bid., p. 31, para. 41.)

49. The Court must therefore ascertain whether, in the present case,
the United States objection considered here contains “both preliminary
aspects and other aspects relating to the merits” or not. ;

That objection relates to many aspects of the dispute. By maintaining
that Security Council resolutions 748 (1992) and 883 (1993) have ren-
dered the Libyan claims without object, the United States seeks to obtain
from the Court a decision not to proceed to judgment on the merits,
which would immediately terminate the proceedings. However, by
requesting such a decision, the United States is requesting, in reality, at
least two others which the decision not to proceed to judgment on the

22
1971 MONTREAL CONVENTION (JUDGMENT) 134

merits would necessarily postulate: on the one hand a decision establish-
ing that the rights claimed by Libya under the Montreal Convention are
incompatible with its obligations under the Security Council resolutions;
and, on the other hand, a decision that those obligations prevail over
those rights by virtue of Articles 25 and 103 of the Charter.

The Court therefore has no doubt that Libya’s rights on the merits
would not only be affected by a decision not to proceed to judgment on
the merits, at this stage in the proceedings, but would constitute, in many
respects, the very subject-matter of that decision. The objection raised by
the United States on that point has the character of a defence on the
merits. In the view of the Court, this objection does much more than
“touch[ing] upon subjects belonging to the merits of the case” (Certain
German Interests in Polish Upper Silesia, Jurisdiction, Judgment No. 6,
1925, P.C.I.T., Series A, No. 6, p. 15); it is “inextricably interwoven” with
the merits (Barcelona Traction, Light and Power Company, Limited,
Preliminary Objections, Judgment, I C.J. Reports 1964, p. 46).

The Court notes furthermore that the United States itself broached
many substantive problems in its written and oral pleadings in this phase,
and pointed out that those problems had been the subject of exhaustive
exchanges before the Court; the United States Government thus impli-
citly acknowledged that the objection raised and the merits of the case
were “closely interconnected” (Barcelona Traction, Light and Power
Company, Limited, Preliminary Objections, Judgment, .C.J. Reports
1964, p. 46, and the reference to Pajzs, Csdky, Esterhazy, P.C.I.J., Series
A/IB, No. 66, p. 9).

If the Court were to rule on that objection, it would therefore inevi-
tably be ruling on the merits; in relying on the provisions of Article 79 of
the Rules of Court, the Respondent has set in motion a procedure
the precise aim of which is to prevent the Court from so doing.

The Court concludes from the foregoing that the objection of the
United States according to which the Libyan claims have become moot
as having been rendered without object does not have “an exclusively
preliminary character” within the meaning of that Article.

50. Having established its jurisdiction and concluded that the Applica-
tion is admissible, the Court will be able to consider this objection when
it reaches the merits of the case.

x * x

51. Lastly, the United States requested the Court, in the alternative, in
the event that, notwithstanding the United States’ objections, it should
declare that it has jurisdiction and deem the Application admissible, to
“resolve the case in substance now” by deciding, as a preliminary matter,
that the relief sought by Libya is precluded.

As the Court has already indicated, it is the Respondent which sought
to rely, in this case, on the provisions of Article 79 of the Rules. By rais-
ing preliminary objections, it has made a procedural choice the effect of

23
1971 MONTREAL CONVENTION (JUDGMENT) 135

which, according to the express terms of Article 79, paragraph 3, is to
suspend the proceedings on the merits. The Court cannot therefore
uphold the claim of the United States.

+ * +

52. In accordance with Article 79, paragraph 7, of the Rules of Court,
time-limits for the further proceedings shall be fixed subsequently by the
Court.

53. For these reasons,
THE Court,

(1) (a) By thirteen votes to two,

Rejects the objection to jurisdiction raised by the United States on the
basis of the alleged absence of a dispute between the Parties concerning
the interpretation or application of the Montreal Convention of 23 Sep-
tember 1971;

IN FAVOUR: Vice-President Weeramantry, Acting President; Judges Bedjaoui,
Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, Vereshchetin,
Parra-Aranguren, Kooijmans, Rezek; Judge ad hoc El-Kosheri;

AGAINST: President Schwebel; Judge Oda;

(b) By thirteen votes to two,

Finds that it has jurisdiction, on the basis of Article 14, paragraph 1, of
the Montreal Convention of 23 September 1971, to hear the disputes
between Libya and the United States as to the interpretation or applica-
tion of the provisions of that Convention;

IN FAVOUR: Vice-President Weeramantry, Acting President; Judges Bedjaoui,
Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, Vereshchetin,
Parra-Aranguren, Kooijmans, Rezek; Judge ad hoc El-Kosheri;

AGAINST: President Schwebel; Judge Oda;

(2) (a) By twelve votes to three,

Rejects the objection to admissibility derived by the United States
from Security Council resolutions 748 (1992) and 883 (1993);

IN FAVOUR: Vice-President Weeramantry, Acting President; Judges Bedjaoui,
Guillaume, Ranjeva, Shi, Fleischhauer, Koroma, Vereshchetin, Parra-
Aranguren, Kooijmans, Rezek; Judge ad hoc El-Kosheri;

AGAINST: President Schwebel; Judges Oda, Herczegh;

24
1971 MONTREAL CONVENTION (JUDGMENT) 136

(b) By twelve votes to three,
Finds that the Application filed by Libya on 3 March 1992 is admissible;

IN FAVOUR: Vice-President Weeramantry, Acting President; Judges Bedjaoui,
Guillaume, Ranjeva, Shi, Fleischhauer, Koroma, Vereshchetin, Parra-
Aranguren, Kooijmans, Rezek; Judge ad hoc El-Kosheri;

AGAINST: President Schwebel ; Judges Oda, Herczegh;

(3) By ten votes to five,

Declares that the objection raised by the United States according to
which the claims of Libya became moot because Security Council reso-
lutions 748 (1992) and 883 (1993) rendered them without object, does
not, in the circumstances of the case, have an exclusively preliminary
character.

IN FAVouR: Vice-President Weeramantry, Acting President; Judges Bedjaoui,
Ranjeva, Shi, Koroma, Vereshchetin, Parra- Aranguren, Kooijmans,
Rezek; Judge ‘ad hoc El- Kosheri;

AGAINST: President Schwebel; Judges Oda, Guillaume, Herczegh,
Fleischhauer.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of February, one
thousand nine hundred and ninety-eight, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the Great Socialist People’s Libyan Arab Jamahiriya
and the Government of the United States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judges BEDJAoui, RANJEVA and Koroma append a joint declaration to
the Judgment of the Court; Judges GUILLAUME and FLEISCHHAUER append
a joint declaration to the Judgment of the Court; Judge HERCZEGH
appends a declaration to the Judgment of the Court.

Judges Kooimans and REZEK append separate opinions to the Judg-
ment of the Court.

25
1971 MONTREAL CONVENTION (JUDGMENT) 137

President SCHWEBEL and Judge ODA append dissenting opinions to the
Judgment of the Court.

(Initialled) C.G.W.
(Initialled) E.V.O.

26
